Title: March 3d. 1761.
From: Adams, John
To: 


       Mem. To enquire of Tufts, Gould, Whitmarsh, Hunts, Whites, &c. about their Method of mending High Ways by a Rate.
       And to enquire at Worcester, whenever I shall get there of Chanlers, Putnam, Willard, Paine, Swan &c. about their Method. They mended their Ways by a Rate, I am sure.
       Saml. Clark, Jo. Field, Eb. Newcomb Danl. Nash, the Mirmidons of Thayer.
       Luke Lambard, Ben Hayden, Saml. Clark &c. all the Mirmidons of Thayer &c. Mirmidons, Bulldoggs, Hounds, Creatures, Tools.
       Weymouth mends her Ways by a Rate. Each Man is rated so much, and a Days Work is estimated at so much, an Horse, a Cart, Yoke of oxen &c. at so much, so each Man has his Choice, to pay his Money or to work it out.—I did not think to ask What sum they expend yearly to mend Ways.
       Quaere. How they mend their Ways, Streets, Lanes, Alleys &c. in Boston. Whether by a Rate. Is not the Town taxed for Pavement of streets &c. Q. Whether they ever permit those who choose it to work it out themselves.
      